OPINION OF THE COURT
Memorandum.
Determination appealed from and order of the Appellate Division brought up for review affirmed, with costs. Petitioner’s operation was conducted on a cash basis as distinguished from an accrual basis method of accounting. In view of this circumstance the determination of the Division of Housing and Community Renewal, which was based in part upon the inclusion of certain 1975 rental rollback recoveries in petitioner’s 1976 income, may not be said to be arbitrary and capricious, or, indeed, an abuse of discretion.
Chief Judge Cooke and Judges Jasen, Gabrielli, Jones, Wachtler and Fuchsberg concur in memorandum; Judge Meyer taking no part.
Determination affirmed, etc.